DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 5, 8, 11-13, 15 and 17-19 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are: 
“cognitive system” to generate a planned action in claims 1 and 13, operate a vehicle in claim 1, and generate a driving action in claims 8 and 15
“evaluation model” to generate a system performance grade in claims 5, 13 and 19
“control system” for performing a driving action in claim 8
“comparison module” for updating a cognitive system in claims 11 and 17 and evaluating a planned action in claims 12 and 18
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“cognitive system”: applicant discloses that the cognitive system may take the form of cognitive processor 32 (See at least [0061] in applicant’s specification). Anyone of ordinary skill in the art will appreciate that a processor is hardware. Furthermore, applicant discloses that the cognitive processor 32 includes various modules and a working memory (See at least [0035] in applicant’s specification). Applicant further discloses that, “As used herein, the term module refers to processing circuitry that may include an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality” (See at least [0024] in applicant’s specification). Therefore, the cognitive processor 32 must takes the form of hardware. This is adequate structure, so no 112(b) rejection is given.
“evaluation model”: applicant discloses that the evaluation model is represented by a number of coefficients and adjusted by the comparison module 310 (See at least [0065] and [0067] in applicant’s specification). Applicant further discloses that the evaluation model is generated by the cognitive system (See at least [0005] in applicant’s specification), and that the cognitive system in turn comprises a number of modules and a working memory (See at least [0035] in applicant’s specification). Applicant discloses that the term “module” refers to hardware (See at least [0024] in applicant’s specification). It will therefore be appreciated that the evaluation model takes the form of data generated and stored by hardware. This is adequate structure, so no 112(b) rejection is given.
“control system”: applicant discloses that control system 200 includes a cognitive processor 32 (See at least [0033] in applicant’s specification). Applicant further discloses that the cognitive processor 32 includes various modules (See at least [0035] in applicant’s specification). Applicant further discloses that the term “module” refers to hardware (See at least [0024] in applicant’s specification). This means that the control system must take the form of hardware. This is adequate structure, so no 112(b) rejection is given. 
“comparison module”: applicant discloses that the term “module” refers to hardware (See at least [0024] in applicant’s specification). This is adequate structure, so no 112(b) rejection is given.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claim limitations or indicate why they already recite adequate structure. However, as no 112(b) rejections are given based on the above interpretation, no action is required by applicant with respect to the above interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of processing training data to generate a planned action for a vehicle, evaluating the planned action to determine a performance grade for the system, and comparing the system performance grade to a human performance grade. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method for operating an autonomous vehicle, comprising: 
operating a cognitive system in response to a training set of data to generate a planned action for operating the autonomous vehicle; 
evaluating the planned action to obtain a system performance grade; 
updating the cognitive system based on a comparison of the system performance grade to a human-based performance grade; and 
operating the autonomous vehicle using the cognitive system. 
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of processing training data to generate a planned action for a vehicle, evaluating the planned action to determine a performance grade for the system, and comparing the system performance grade to a human performance grade, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). 
Nothing in the claim elements precludes the steps from being performed entirely by a human. Furthermore, the additional step of “operating the autonomous vehicle” is recited at such a high level of generality, that it could refer to insignificant extra-solution activity such as outputting a message. Outputting the judicial exception is not adequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note to help applicant overcome the 101 rejection: applicant can overcome the 101 rejection by amending the claim to recite control of autonomous driving of the vehicle, since this cannot be performed by a user mentally or manually and would therefore integrate the judicial exception into a practical application. For example, applicant could amend the last limitation of the claim to read:
“controlling autonomous driving of the autonomous vehicle using the cognitive system.”
This would overcome the 101 rejection.

Regarding claim 2, applicant recites The method of claim 1, wherein the human-based performance grade is obtained by evaluation of a human-driven path related to the training set of data.
However, a human could mentally evaluate a human-driven path with respect to a set of training data. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1, wherein the human-based performance grade is obtained by evaluating the planned action by one or more humans.
However, a human can mentally evaluate a planned action. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 1, further comprising updating the cognitive system by reducing a difference between the system performance grade and the human-based performance grade.
However, a human could mentally update a stored value to reduce a difference between two evaluated actions. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 1, wherein an evaluation model generates the system performance grade, the evaluation model including at least one basis metric weighted by a coefficient, the method further comprising adjusting the coefficient of the at least one basis metric based on the comparison.
However, a user could mentally or manually develop a model with coefficients to evaluate a vehicle’s performance. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 5, wherein the at least one basis metric is related to at least one of: (i) a deviation from safe following distance; (ii) a deviation from a safe lane change gap; (iii) a collision state; and (iv) a deviation from average traffic speed.
However, a user could mentally or manually develop a model with coefficients to evaluate a vehicle’s performance, where the coefficients quantify one of the characteristics recited above. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 1, further comprising determining a complexity score that indicates a difficulty level of a driving scenario for the autonomous vehicle and evaluating the planned action using the system performance grade, the human- based performance grade and the complexity score.
However, a user can mentally or manually evaluate the difficulty of a driving scenario for a vehicle and evaluate a planned action for the vehicle using a grade assigned to the system, a grade assigned to a humans driving performance, and the difficulty. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites An autonomous vehicle, comprising: 
a cognitive system for generating a driving action using an evaluation model, wherein the evaluation model is generated by: 
operating the cognitive system in response to a training set of data to generate a planned action for operating the autonomous vehicle by the cognitive system; 
evaluating the planned action to obtain a system performance grade; and 
updating the cognitive system based on a comparison of the system performance grade to a human-based performance grade.
The claim recites a vehicle, and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of processing training data to generate a planned action for a vehicle, evaluating the planned action to determine a performance grade for the system, and comparing the system performance grade to a human performance grade, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). 
Nothing in the claim elements precludes the steps from being performed entirely by a human (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note to help applicant overcome the 101 rejection: applicant can overcome the 101 rejection by amending the claim to recite control of autonomous driving of the vehicle, since this cannot be performed by a user mentally or manually and would therefore integrate the judicial exception into a practical application. For example, applicant could add the following limitation to the end of the claim:
“controlling autonomous driving of the autonomous vehicle using the cognitive system.”
This would overcome the 101 rejection.

Regarding claim 16, applicant recites The vehicle of claim 15, wherein the human-based performance grade is based on at least one of: (i) human-driven path related to the training set of data; and (ii) an evaluation of the planned action by one or more humans.
However, a human could mentally evaluate a human-driven path or a planned action. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The vehicle of claim 15, further comprising a comparison module for updating the cognitive system by reducing a difference between the system performance grade and the human-based performance grade.
However, a human could mentally update a stored value to reduce a difference between two evaluated actions. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The vehicle of claim 17, wherein the comparison module evaluates the planned action using the system performance grade, the human-based performance grade and a complexity score.
However, a user can mentally or manually evaluate the complexity of a driving scenario for a vehicle and evaluate a planned action for the vehicle using a grade assigned to the system, a grade assigned to a human’s driving performance, and the complexity. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The vehicle of claim 15, wherein the evaluation model generates the system performance grade and includes at least one basis metric weighted by a coefficient, further comprising a comparison module for adjusting the coefficient of the at least one basis metric based on the comparison.
However, a user could mentally or manually develop a model with coefficients to evaluate a vehicle’s performance. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The vehicle of claim 19, wherein the at least one basis metric is related to at least one of: (i) a deviation from safe following distance; (ii) a deviation from a safe lane change gap; (iii) a collision state; and (iv) a deviation from average traffic speed.
However, a user could mentally or manually develop a model with coefficients to evaluate a vehicle’s performance, where the coefficients quantify one of the characteristics recited above. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 11-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20200371518 A1), hereinafter referred to as Kang.
Regarding claim 1, Kang discloses A method for operating an autonomous vehicle (See at least Fig. 6 in Kang: Kang discloses that a method 600 for controlling an autonomous vehicle may include receiving designated information from a user (Operation S610), learning a driver's driving pattern (Operation S620), and executing autonomous driving (Operation S630) [See at least Kang, 0078]), comprising: 
operating a cognitive system in response to a training set of data to generate a planned action for operating the autonomous vehicle (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire a first autonomous driving control value α which is set in advance in the vehicle based on set rules [See at least Kang, 0083]. The action that would be performed using control value α may be regarded as a planned action); 
evaluating the planned action to obtain a system performance grade (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween [See at least Kang, 0083]. α may be regarded as a system performance grade); 
updating the cognitive system based on a comparison of the system performance grade to a human-based performance grade (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]. α may be regarded as a system performance grade, βi may be regarded as a human-based performance grade, and δ is the difference between them); and 
operating the autonomous vehicle using the cognitive system (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to execute autonomous driving of the vehicle based on the generated driving route and the learned driving pattern of the driver (Operation S632) [See at least Kang, 0086]).

Regarding claim 2, Kang discloses The method of claim 1, wherein the human-based performance grade is obtained by evaluation of a human-driven path related to the training set of data (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]. βi may be regarded as a human-based performance grade).

Regarding claim 4, Kang discloses The method of claim 1, further comprising updating the cognitive system by reducing a difference between the system performance grade and the human-based performance grade (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]).

Regarding claim 7, Kang discloses The method of claim 1, further comprising determining a complexity score that indicates a difficulty level of a driving scenario for the autonomous vehicle (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to perform a validity test of the at least one user control value βi by applying a compensation weight w to the error δ (Operation S625) [See at least Kang, 0084]. Kang discloses that, particularly, the compensation weight w may be set to a different value according to at least one of a collision risk w1 or a ride comfort index w2 based on the driver's operation information [See at least Kang, 0084]. Compensation weight w may be regarded as a complexity score) and evaluating the planned action using the system performance grade, the human- based performance grade and the complexity score (Kang discloses that the driving pattern learning unit 132 may be configured to perform a validity test of the at least one user control value βi by applying a compensation weight w to the error δ [See at least Kang, 0054]. Kang further discloses that the compensation weight w may be set to a different value according to at least one of a collision risk w1 or a ride comfort index w2 based on the driver's operation information [See at least Kang, 0054]. Kang further discloses that the driving pattern learning unit 132 may be configured to set the compensation weight w to 0 and thus treat the corresponding user control value as an ignorable value, if, as a result of driving according to the driver's operation information, the vehicle collides with a peripheral object or the ride comfort index w2 is reduced to a critical value or less [See at least Kang, 0054]. Kang further discloses that the compensation weight w may be set so that the collision risk w1 is inversely proportional to a time to collision (TTC) and the ride comfort index w2 is inversely proportional to the size of a jerk (a change rate of an acceleration [See at least Kang, 0054]. It will therefore be appreciated that the compensation weight is utilized to decrease δ (and therefore cause the planned action represented by α to be regarded as more correct and give less weight to user control value βi) when the user partakes in actions which increase collision risk or decrease comfort [See at least Kang, 0054]. Examiner interprets this as affecting evaluation of the planned action represented by α).

Regarding claim 8, Kang discloses A system for operating an autonomous vehicle (See at least Fig. 6 in Kang: Kang discloses that a method 600 for controlling an autonomous vehicle may include receiving designated information from a user (Operation S610), learning a driver's driving pattern (Operation S620), and executing autonomous driving (Operation S630) [See at least Kang, 0078]), comprising: 
a control system for performing a driving action at the autonomous vehicle (See at least Fig. 6 in Kang: Kang discloses that a method 600 for controlling an autonomous vehicle may include receiving designated information from a user (Operation S610), learning a driver's driving pattern (Operation S620), and executing autonomous driving (Operation S630) [See at least Kang, 0078]); and 
a cognitive system for generating the driving action using an evaluation model (See at least Fig. 6 in Kang: Kang discloses that a method 600 for controlling an autonomous vehicle may include receiving designated information from a user (Operation S610), learning a driver's driving pattern (Operation S620), and executing autonomous driving (Operation S630) [See at least Kang, 0078]), wherein the evaluation model is generated by: 
operating the cognitive system in response to a training set of data to generate a planned action for operating the autonomous vehicle by the cognitive system (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire a first autonomous driving control value α which is set in advance in the vehicle based on set rules [See at least Kang, 0083]. The action that would be performed using control value α may be regarded as a planned action); 
evaluating the planned action to obtain a system performance grade (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween [See at least Kang, 0083]. α may be regarded as a system performance grade); and 
updating the cognitive system based on a comparison of the system performance grade to a human-based performance grade (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]. α may be regarded as a system performance grade, βi may be regarded as a human-based performance grade, and δ is the difference between them).

Regarding claim 9, applicant recites The system of claim 8, wherein the human-based performance grade is based on a human-driven path related to the training set of data (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]. βi may be regarded as a human-based performance grade).

Regarding claim 11, Kang discloses The system of claim 8, further comprising a comparison module for updating the cognitive system by reducing a difference between the system performance grade and the human-based performance grade (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]).

Regarding claim 12, Kang discloses The system of claim 11, wherein the comparison module evaluates the planned action using the system performance grade, the human-based performance grade and a complexity score (Kang discloses that the driving pattern learning unit 132 may be configured to perform a validity test of the at least one user control value βi by applying a compensation weight w to the error δ [See at least Kang, 0054]. Kang further discloses that the compensation weight w may be set to a different value according to at least one of a collision risk w1 or a ride comfort index w2 based on the driver's operation information [See at least Kang, 0054]. Kang further discloses that the driving pattern learning unit 132 may be configured to set the compensation weight w to 0 and thus treat the corresponding user control value as an ignorable value, if, as a result of driving according to the driver's operation information, the vehicle collides with a peripheral object or the ride comfort index w2 is reduced to a critical value or less [See at least Kang, 0054]. Kang further discloses that the compensation weight w may be set so that the collision risk w1 is inversely proportional to a time to collision (TTC) and the ride comfort index w2 is inversely proportional to the size of a jerk (a change rate of an acceleration [See at least Kang, 0054]. It will therefore be appreciated that the compensation weight is utilized to decrease δ (and therefore cause the planned action represented by α to be regarded as more correct and give less weight to user control value βi) when the user partakes in actions which increase collision risk or decrease comfort [See at least Kang, 0054]. Examiner interprets this as affecting evaluation of the planned action represented by α).

Regarding claim 15, Kang discloses An autonomous vehicle (See at least Fig. 6 in Kang: Kang discloses that a method 600 for controlling an autonomous vehicle may include receiving designated information from a user (Operation S610), learning a driver's driving pattern (Operation S620), and executing autonomous driving (Operation S630) [See at least Kang, 0078]), comprising: 
a cognitive system for generating a driving action using an evaluation model (See at least Fig. 6 in Kang: Kang discloses that a method 600 for controlling an autonomous vehicle may include receiving designated information from a user (Operation S610), learning a driver's driving pattern (Operation S620), and executing autonomous driving (Operation S630) [See at least Kang, 0078]), wherein the evaluation model is generated by: 
operating the cognitive system in response to a training set of data to generate a planned action for operating the autonomous vehicle by the cognitive system (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire a first autonomous driving control value α which is set in advance in the vehicle based on set rules [See at least Kang, 0083]. The action that would be performed using control value α may be regarded as a planned action); 
evaluating the planned action to obtain a system performance grade (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween [See at least Kang, 0083]. α may be regarded as a system performance grade); and 
updating the cognitive system based on a comparison of the system performance grade to a human-based performance grade (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]. α may be regarded as a system performance grade, βi may be regarded as a human-based performance grade, and δ is the difference between them).

Regarding claim 16, Kang discloses The vehicle of claim 15, wherein the human-based performance grade is based on at least one of: (i) human-driven path related to the training set of data (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]. βi may be regarded as a human-based performance grade); and (ii) an evaluation of the planned action by one or more humans.

Regarding claim 17, Kang discloses The vehicle of claim 15, further comprising a comparison module for updating the cognitive system by reducing a difference between the system performance grade and the human-based performance grade (See at least Fig. 6 in Kang: Kang discloses that the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween, and learn a driving pattern of the driver by updating the first autonomous driving control value α so that a gradient Δδ of the error δ to a learning rate η (Δδ=dδ/dη) converges on a minimum critical value (Operation S625) [See at least Kang, 0083]).

Regarding claim 18, applicant recites The vehicle of claim 17, wherein the comparison module evaluates the planned action using the system performance grade, the human-based performance grade and a complexity score (Kang discloses that the driving pattern learning unit 132 may be configured to perform a validity test of the at least one user control value βi by applying a compensation weight w to the error δ [See at least Kang, 0054]. Kang further discloses that the compensation weight w may be set to a different value according to at least one of a collision risk w1 or a ride comfort index w2 based on the driver's operation information [See at least Kang, 0054]. Kang further discloses that the driving pattern learning unit 132 may be configured to set the compensation weight w to 0 and thus treat the corresponding user control value as an ignorable value, if, as a result of driving according to the driver's operation information, the vehicle collides with a peripheral object or the ride comfort index w2 is reduced to a critical value or less [See at least Kang, 0054]. Kang further discloses that the compensation weight w may be set so that the collision risk w1 is inversely proportional to a time to collision (TTC) and the ride comfort index w2 is inversely proportional to the size of a jerk (a change rate of an acceleration [See at least Kang, 0054]. It will therefore be appreciated that the compensation weight is utilized to decrease δ (and therefore cause the planned action represented by α to be regarded as more correct and give less weight to user control value βi) when the user partakes in actions which increase collision risk or decrease comfort [See at least Kang, 0054]. Examiner interprets this as affecting evaluation of the planned action represented by α).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20200371518 A1) in view of Fischer (US 20190049981 A1), hereinafter referred to as Fischer.
Regarding claim 3, Kang discloses The method of claim 1.
However, Kang does not explicitly teach the method wherein the human-based performance grade is obtained by evaluating the planned action by one or more humans.
However, Fischer does teach a method of comparing a calculated autonomous maneuver to a user’s preferred autonomous maneuver wherein the human-based performance grade is obtained by evaluating the planned action by one or more humans (See at least Fig. 3 in Fischer: Fischer teaches that at 306, the vehicle (or vehicle control system) receives subjective data as an input from the vehicle's user (e.g., input to the vehicle's onboard computer) indicating the user's subjective evaluation of the autonomous maneuver [See at least Fischer, 0022]. Fischer further teach that at 316, the vehicle's operation may be modified based on the subjective data received at 306, and may be modified to more closely align the vehicle's operation with the vehicle user's preferences expressed in the subjective data [See at least Fischer, 0032]). Both Kang and Fischer teach methods for comparing a vehicle’s calculated autonomous maneuver to a user’s preferred autonomous maneuver and modifying the vehicle’s operations to more closely match the user’s preferred autonomous maneuver. However, only Fischer explicitly teaches where this modification occurs based on evaluation of the vehicle’s planned autonomous maneuver by a vehicle user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle maneuver learning method of Kang to also modify the vehicle’s autonomous operations based on evaluation of the vehicle’s planned autonomous maneuver by a vehicle user, as in Fischer. Doing so improves comfort and convenience for the user by allowing the user to easily provide feedback to increase comfort of their ride.

Regarding claim 10, Kang discloses The system of claim 8.
However, Kang does not explicitly teach the system wherein the human-based performance grade is based on an evaluation of the planned action by one or more humans.
However, Fischer does teach a method of comparing a calculated autonomous maneuver to a user’s preferred autonomous maneuver wherein the human-based performance grade is based on an evaluation of the planned action by one or more humans (See at least Fig. 3 in Fischer: Fischer teaches that at 306, the vehicle (or vehicle control system) receives subjective data as an input from the vehicle's user (e.g., input to the vehicle's onboard computer) indicating the user's subjective evaluation of the autonomous maneuver [See at least Fischer, 0022]. Fischer further teach that at 316, the vehicle's operation may be modified based on the subjective data received at 306, and may be modified to more closely align the vehicle's operation with the vehicle user's preferences expressed in the subjective data [See at least Fischer, 0032]). Both Kang and Fischer teach methods for comparing a vehicle’s calculated autonomous maneuver to a user’s preferred autonomous maneuver and modifying the vehicle’s operations to more closely match the user’s preferred autonomous maneuver. However, only Fischer explicitly teaches where this modification occurs based on evaluation of the vehicle’s planned autonomous maneuver by a vehicle user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle maneuver learning method of Kang to also modify the vehicle’s autonomous operations based on evaluation of the vehicle’s planned autonomous maneuver by a vehicle user, as in Fischer. Doing so improves comfort and convenience for the user by allowing the user to easily provide feedback to increase comfort of their ride.

Claims 5-6, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20200371518 A1) in view of Xu et al. (US 20200387156 A1), hereinafter referred to as Xu.
Regarding claim 5, Kang discloses The method of claim 1, wherein an evaluation model generates the system performance grade (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween [See at least Kang, 0083]. α may be regarded as a system performance grade and the set of instructions executed and data stored by the controller 130 may be regarded as an evaluation model).
However, Kang does not explicitly teach the method wherein the evaluation model includes at least one basis metric weighted by a coefficient, the method further comprising adjusting the coefficient of the at least one basis metric based on the comparison.
However, Xu does teach a method for adjusting autonomous driving operations of a vehicle to more closely match manual driving operations of a vehicle wherein the evaluation model includes at least one basis metric weighted by a coefficient (See at least Fig. 6 in Xu: Xu teaches that at 818, the learning module 68 compares the demonstrated actual trajectory, based on the input of the expert driver 66, with the calculated optimal trajectory, as generated by the motion planning module 40; and at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]), the method further comprising adjusting the coefficient of the at least one basis metric based on the comparison (See at least Fig. 6 in Xu: Xu teaches that at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]). Both Xu and Kang teach methods for adjusting autonomous driving operations of a vehicle to more closely match manual driving operations of the vehicle. However, only Xu explicitly teaches where this adjustment may be performed based on weighting coefficients of a motion planning model of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motion adjustment method of Kang to also perform adjustment of the vehicle’s autonomous operations by adjusting weighting coefficients of a motion planning model of the vehicle, as in Xu. Doing so improves the precision with which future vehicle motions can be matched to an expert driver, which improves safety of autonomous driving (With regard to this reasoning, see at least [Xu, 0056]).

Regarding claim 6, Kang in view of Xu teaches The method of claim 5, wherein the at least one basis metric is related to at least one of: (i) a deviation from safe following distance; (ii) a deviation from a safe lane change gap; (iii) a collision state (See at least Fig. 3 in Xu: Xu teaches that, based on the received information from the localization module 30 and the perception module 36, the prediction module 34 determines and predicts obstacle information 52 about potential obstacles in the surrounding environment of the vehicle 10, including, for example, the predicted trajectories of obstacles in the surrounding environment of the vehicle, which may intersect with a possible trajectory of the vehicle 10 [See at least Xu, 0035]. Xu further teaches that the localization information 44, the roadmap information 46, the traffic light information 48, the speed limit information 50, the obstacle information 52, and the route information 54 are collectively referred to as inputs 56 [See at least Xu, 0037]. Also see at least Fig. 6 in Xu: Xu teaches that at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]. It will therefore be appreciated that coefficient which weight the basis metric are related to inputs indicating a potential collision state); and (iv) a deviation from average traffic speed.

Regarding claim 13, Kang discloses The system of claim 8, wherein the evaluation model generates the system performance grade (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween [See at least Kang, 0083]. α may be regarded as a system performance grade and the set of instructions executed and data stored by the controller 130 may be regarded as an evaluation model).
However, Kang does not explicitly teach the system wherein the evaluation model includes at least one basis metric weighted by a coefficient, the system further comprising a comparison model for adjusting the coefficient of the at least one basis metric based on the comparison.
However, Xu does teach a system for adjusting autonomous driving operations of a vehicle to more closely match manual driving operations of a vehicle wherein the evaluation model includes at least one basis metric weighted by a coefficient (See at least Fig. 6 in Xu: Xu teaches that at 818, the learning module 68 compares the demonstrated actual trajectory, based on the input of the expert driver 66, with the calculated optimal trajectory, as generated by the motion planning module 40; and at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]), the system further comprising a comparison model for adjusting the coefficient of the at least one basis metric based on the comparison (See at least Fig. 6 in Xu: Xu teaches that at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]). Both Xu and Kang teach methods for adjusting autonomous driving operations of a vehicle to more closely match manual driving operations of the vehicle. However, only Xu explicitly teaches where this adjustment may be performed based on weighting coefficients of a motion planning model of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motion adjustment method of Kang to also perform adjustment of the vehicle’s autonomous operations by adjusting weighting coefficients of a motion planning model of the vehicle, as in Xu. Doing so improves the precision with which future vehicle motions can be matched to an expert driver, which improves safety of autonomous driving (With regard to this reasoning, see at least [Xu, 0056]).

Regarding claim 14, Kang in view of Xu teaches The system of claim 13, wherein the at least one basis metric is related to at least one of: (i) a deviation from safe following distance; (ii) a deviation from a safe lane change gap; (iii) a collision state (See at least Fig. 3 in Xu: Xu teaches that, based on the received information from the localization module 30 and the perception module 36, the prediction module 34 determines and predicts obstacle information 52 about potential obstacles in the surrounding environment of the vehicle 10, including, for example, the predicted trajectories of obstacles in the surrounding environment of the vehicle, which may intersect with a possible trajectory of the vehicle 10 [See at least Xu, 0035]. Xu further teaches that the localization information 44, the roadmap information 46, the traffic light information 48, the speed limit information 50, the obstacle information 52, and the route information 54 are collectively referred to as inputs 56 [See at least Xu, 0037]. Also see at least Fig. 6 in Xu: Xu teaches that at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]. It will therefore be appreciated that coefficient which weight the basis metric are related to inputs indicating a potential collision state); and (iv) a deviation from average traffic speed.

Regarding claim 19, Kang discloses The vehicle of claim 15, wherein the evaluation model generates the system performance grade (See at least Fig. 6 in Kang: Kang discloses that, as part of S625, the controller 130 may be configured to acquire an error δ between a first autonomous driving control value α which is set in advance in the vehicle based on set rules, and at least one user control value βi which is calculated based on the driver's operation information through comparison therebetween [See at least Kang, 0083]. α may be regarded as a system performance grade and the set of instructions executed and data stored by the controller 130 may be regarded as an evaluation model). 
However, Kang does not explicitly teach the vehicle wherein the evaluation model includes at least one basis metric weighted by a coefficient, further comprising a comparison module for adjusting the coefficient of the at least one basis metric based on the comparison.
However, Xu does teach a vehicle containing a system which adjusts its autonomous driving operations to more closely match manual driving operations of a driver wherein the evaluation model includes at least one basis metric weighted by a coefficient (See at least Fig. 6 in Xu: Xu teaches that at 818, the learning module 68 compares the demonstrated actual trajectory, based on the input of the expert driver 66, with the calculated optimal trajectory, as generated by the motion planning module 40; and at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]), further comprising a comparison module for adjusting the coefficient of the at least one basis metric based on the comparison (See at least Fig. 6 in Xu: Xu teaches that at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]). Both Xu and Kang teach methods for adjusting autonomous driving operations of a vehicle to more closely match manual driving operations of the vehicle. However, only Xu explicitly teaches where this adjustment may be performed based on weighting coefficients of a motion planning model of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motion adjustment method of Kang to also perform adjustment of the vehicle’s autonomous operations by adjusting weighting coefficients of a motion planning model of the vehicle, as in Xu. Doing so improves the precision with which future vehicle motions can be matched to an expert driver, which improves safety of autonomous driving (With regard to this reasoning, see at least [Xu, 0056]).

Regarding claim 20, Kang in view of Xu teaches The vehicle of claim 19, wherein the at least one basis metric is related to at least one of. (i) a deviation from safe following distance; (ii) a deviation from a safe lane change gap; (iii) a collision state (See at least Fig. 3 in Xu: Xu teaches that, based on the received information from the localization module 30 and the perception module 36, the prediction module 34 determines and predicts obstacle information 52 about potential obstacles in the surrounding environment of the vehicle 10, including, for example, the predicted trajectories of obstacles in the surrounding environment of the vehicle, which may intersect with a possible trajectory of the vehicle 10 [See at least Xu, 0035]. Xu further teaches that the localization information 44, the roadmap information 46, the traffic light information 48, the speed limit information 50, the obstacle information 52, and the route information 54 are collectively referred to as inputs 56 [See at least Xu, 0037]. Also see at least Fig. 6 in Xu: Xu teaches that at 820, the learning module 68 updates the cost weights w1 to wn used by the motion planning module 40 based on the comparison so that the motion planning module 40 will, in the future, select an optimal trajectory that more closely mimics the behavior of the expert driver 66 when presented with similar inputs 56 [See at least Xu, 0056]. It will therefore be appreciated that coefficient which weight the basis metric are related to inputs indicating a potential collision state); and (iv) a deviation from average traffic speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668